DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 (Currently Amended)

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “a pulse rectifier; a converter; and a voltage control transformer; wherein the one or more energy storage modules are connected to outputs of the pulse rectifier; wherein the voltage control transformer is connected to inputs of the pulse rectifier; wherein the voltage control transformer comprises a serial transformer having a plurality of pairs of transformer windings, connected together in series, one winding of each pair being adapted to be connected between the pulse rectifier and an input from an energy source; and wherein the other winding is connected to the converter.”, in combination with all other elements recited in claim 1.
Claims 2-4 and 19 are also allowed as they further limit allowed claim 1.
Regarding claim 5, prior arts do not suggest or teach, among other claimed allowable features, “a transformer comprising primary and secondary inductances and a pulse ”, in combination with all other elements recited in claim 5.
Claims 6-18 are also allowed as they further limit allowed claim 5.
Regarding claim 20, prior arts do not suggest or teach, among other claimed allowable features, “regulating power from the AC supply to a rectifier transformer by means of a DC to AC converter and a voltage control transformer comprising a plurality of serially connected transformers.”, in combination with all other elements recited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: CN 1444741 A or KR 20030007703A and U.S. 2019/0305688.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859